                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In re: DEAYA STARR WILTURNER                 §       Case No. 18-29100
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Scott Lieske, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 09/24/2018.

       2) The plan was confirmed on 03/05/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 12/04/2018.

       5) The case was dismissed on 07/24/2019.

       6) Number of months from filing or conversion to last payment: 8.

       7) Number of months case was pending: 11.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $28,823.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)




              Case 18-29100-gmh         Doc 66     Filed 08/29/19      Page 1 of 4
Receipts:
      Total paid by or on behalf of the debtor(s)              $ 3,355.00
      Less amount refunded to debtor(s)                             $ 0.00
NET RECEIPTS                                                                         $ 3,355.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $ 1,499.78
       Court Costs                                                  $ 0.00
       Trustee Expenses & Compensation                           $ 177.81
       Other                                                        $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 1,677.59

Attorney fees paid and disclosed by debtor(s):                        $ 0.00



Scheduled Creditors:
Creditor                                          Claim       Claim          Claim   Principal    Interest
Name                               Class      Scheduled    Asserted       Allowed        Paid        Paid
DEAN R. TROYER                     Lgl         4,500.00    4,500.00       4,500.00   1,499.78        0.00
CITY OF MILWAUKEE                  Sec        13,982.00   16,916.10      16,916.10       0.00        0.00
WOLLEMI ACQUISITIONS, LLC          Sec             0.00    9,792.40       9,792.40   1,172.96      504.45
INTERNAL REVENUE SERVICE           Pri             0.00         NA             NA        0.00        0.00
WI DEPT OF REVENUE                 Pri             0.00         NA             NA        0.00        0.00
PORTFOLIO RECOVERY                 Uns           250.00      334.86         334.86       0.00        0.00
CAPITAL ONE, NA                    Uns           300.00      362.25         362.25       0.00        0.00
NAVIENT SOLUTIONS, LLC ON          Uns        10,000.00   16,023.56      16,023.56       0.00        0.00
NEW YORK & COMPANY                 Uns           400.00         NA             NA        0.00        0.00
PAYDAY LOAN STORE                  Uns             0.00         NA             NA        0.00        0.00
T-MOBILE                           Uns           800.00         NA             NA        0.00        0.00
TRUGREEN                           Uns           500.00         NA             NA        0.00        0.00
WE ENERGIES                        Uns         5,000.00    6,341.27       6,341.27       0.00        0.00
WHY NOT LEASE IT                   Uns           600.00         NA             NA        0.00        0.00
QUANTUM3 GROUP, LLC                Uns             0.00      285.27         285.27       0.00        0.00
MILWAUKEE WATER WORKS              Uns             0.00    4,395.83       4,395.83       0.00        0.00
ATLAS ACQUISTIONS LLC              Uns             0.00    1,025.20       1,025.20       0.00        0.00




UST Form 101-13-FR-S (9/1/2009)




              Case 18-29100-gmh            Doc 66   Filed 08/29/19       Page 2 of 4
Summary of Disbursements to Creditors:

                                              Claim             Principal     Interest
                                              Allowed           Paid          Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00       $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00       $ 0.00
      Debt Secured by Vehicle                  $ 9,792.40       $ 1,172.96     $ 504.45
      All Other Secured                       $ 16,916.10            $ 0.00       $ 0.00
TOTAL SECURED:                                $ 26,708.50       $ 1,172.96     $ 504.45

Priority Unsecured Payments:
        Domestic Support Arrearage                 $ 0.00           $ 0.00        $ 0.00
        Domestic Support Ongoing                   $ 0.00           $ 0.00        $ 0.00
        All Other Priority                         $ 0.00           $ 0.00        $ 0.00
TOTAL PRIORITY:                                    $ 0.00           $ 0.00        $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 28,768.24           $ 0.00        $ 0.00



Disbursements:

       Expenses of Administration              $ 1,677.59
       Disbursements to Creditors              $ 1,677.41

TOTAL DISBURSEMENTS:                                            $ 3,355.00




UST Form 101-13-FR-S (9/1/2009)




              Case 18-29100-gmh      Doc 66    Filed 08/29/19   Page 3 of 4
        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 08/29/2019                        By: /s/ Scott Lieske
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




               Case 18-29100-gmh          Doc 66      Filed 08/29/19        Page 4 of 4
